United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, CANARSIE STATION, )
Brooklyn, NE, Employer
)
__________________________________________ )
R.F., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0284
Issued: July 9, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 27, 2017 appellant, through counsel, filed a timely appeal from a
September 22, 2017 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). As more than 180 days elapsed from the last merit decision, dated September 7, 2017,
to the filing of this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3 the Board has jurisdiction to review this nonmerit decision.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that the case record also contains a September 7, 2017 merit decision of OWCP. In his
November 27, 2017 application for review (Form AB-1), counsel indicated that the appeal was from the September 22,
2017 decision. He did not appeal from or otherwise mention the September 7, 2017 merit decision.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On March 27, 1997 appellant, then a 34-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that, on that date, she was delivering mail when a dog pushed open a
door which struck her and caused her to fall on her right ankle. OWCP accepted the claim for
right ankle sprain/strain.
The case remained dormant until 2016. In a note dated September 20, 2016, Dr. Noor
Khan, a Board-certified internist, found that appellant had reached maximum medical
improvement (MMI). On November 3, 2016 appellant filed a schedule award claim (Form CA-7).
In a development letter dated November 10, 2016, OWCP informed appellant that she
should submit a report from her treating physician which provided a permanent impairment rating
in support of her schedule award claim. It afforded her 30 days to submit the necessary evidence.
OWCP did not receive any additional evidence.
By decision dated December 30, 2016, OWCP denied appellant’s schedule award claim,
finding that she had not provided medical evidence of permanent impairment due to her accepted
right ankle sprain. In a letter dated January 5, 2017, counsel requested an oral hearing before an
OWCP hearing representative.
In a report dated February 8, 2017, Dr. Kumar S. Reddy, a Board-certified orthopedic
surgeon, provided a description of appellant’s injury on March 27, 1997 which occurred while she
was delivering mail, when a dog inside a house charged the storm door which hit her and caused
her to fall backwards down two steps landing on her right ankle and on the pavement. Appellant
reported continuing right ankle pain and swelling. She noted that she was receiving disability
retirement benefits. Dr. Reddy reviewed medical records including an August 18, 1997 orthopedic
examination, an April 4, 2001 magnetic resonance imaging (MRI) scan of the right ankle and
December 18, 2012 right ankle x-rays. He provided appellant’s right ankle range of motion
figures. Dr. Reddy found that she had 30 degrees of plantarflexion, 10 degrees of dorsiflexion,
and 15 degrees of both inversion and eversion. He diagnosed right ankle sprain resolved with
residuals. Dr. Reddy concluded that appellant had reached MMI. He applied the sixth edition of
the American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides)4 and found that she had seven percent permanent impairment of the right ankle based on
her loss of range of motion.5
On July 12, 2017 appellant testified during the oral hearing and noted that she had
continuing right ankle pain and swelling. She testified that she had not returned to full-duty work
4

A.M.A., Guides (6th ed. 2009).

5

Id. at 549, Table 16-20 and Table 16-22.

2

after the March 27, 1997 employment injury and that she retired on June 3, 2010 due to another
medical condition.
Dr. Reddy provided a supplemental report on July 26, 2017 noting that appellant’s right
ankle sprain had reached MMI on February 8, 2017. He found that, based on her history, she had
no preexisting right ankle conditions and that she had seven percent permanent impairment of her
right ankle due to loss of range of motion.
By decision dated September 7, 2017, OWCP’s hearing representative found that
Dr. Reddy’s reports were insufficient to establish that appellant sustained any permanent
impairment causally related to her March 27, 1997 employment injury. She found that his reports
included a diagnosis of a resolved ankle sprain with residuals which was contradictory as it was
unclear how he could conclude that appellant had residuals of a condition that was found to be
resolved. The hearing representative further noted that Dr. Reddy made largely unremarkable
physical findings, noting no swelling, tenderness, redness, or crepitation. She concluded that he
did not explain why appellant’s range of motion deficits were related to her accepted ankle sprain
rather than to her concurrent conditions of lupus, arthritis, osteoarthritis of both legs, and diabetes.
On September 18, 2017 counsel requested reconsideration of the September 7, 2017
decision. He resubmitted the July 26, 2017 report from Dr. Reddy.
By decision dated September 22, 2017, OWCP denied appellant’s request for
reconsideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a). It noted that she
resubmitted the July 26, 2017 report from Dr. Reddy, which had been previously reviewed by
OWCP’s hearing representative in the September 7, 2017 merit decision.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.6 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.7 One such limitation is that to be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant’s application for review must
be received within one year of the date of that decision.8 To require OWCP to reopen a case for
merit review under section 8128(a) of FECA,9 OWCP’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that OWCP erroneously applied or interpreted
a specific point of law; (2) advance a relevant legal argument not previously considered by OWCP;
or (3) constitute relevant and pertinent new evidence not previously considered by OWCP.10
6

This section provides in pertinent part: the Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
7

20 C.F.R. § 10.607.

8

Id. at § 10.607(a).

9

5 U.S.C. § 8128(a). Under section 8128 of FECA, the Secretary of Labor may review an award for or against
payment of compensation at any time on his own motion or on application.
10

20 C.F.R. § 10.606(b)(3).

3

When a claimant failed to meet one of the above standards, OWCP will deny the application for
review without reopening the case for a review on the merits.11
The submission of evidence which repeats or duplicates evidence already in the case
record, and the submission of evidence which does not address the particular issue involved, does
not constitute a basis for reopening a case.13
12

ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of the claim pursuant to 5 U.S.C. 8128(a).
In her September 18, 2017 request for reconsideration, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law, or advance a relevant legal argument not
previously considered by OWCP. She is not entitled to a review of the merits of her claim based
on the first and second above-noted requirements under section 10.606(b)(3).
In support of her September 18, 2017 reconsideration request, appellant resubmitted the
July 26, 2017 report from Dr. Reddy. OWCP’s hearing representative’s September 7, 2017
decision reviewed this report. The Board has held that evidence which is repetitive or duplicative
of evidence already of record is insufficient to warrant further merit review.14
The Board accordingly finds that appellant was not entitled to a merit review of the claim.
Appellant did not show that OWCP erroneously applied or interpreted a specific point of law,
advance a relevant legal argument not previously considered by OWCP, or submit relevant and
pertinent new evidence not previously considered by OWCP. Pursuant to 20 C.F.R.
§ 10.606(b)(3), OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).

11

Id. at § 10.608(b).

12

T.H., Docket Nos. 17-1578 & 17-1651 (issued April 26, 2018); M.D., Docket No. 17-1250 (issued April 24,
2018); Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980).
13

T.H., M.D., id.; Edward Matthew Diekemper, 31 ECAB 224-25 (1979).

14

T.H., M.D., id.; A.L., Docket No. 08-1730 (issued March 16, 2009).

4

ORDER
IT IS HEREBY ORDERED THAT the September 22, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 9, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

